            Case 1:18-cv-02973-CRC Document 8 Filed 01/09/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION,

                          Plaintiff,



                   v.                                Civil Action No. 1:18-cv-2973 CMC



  FINANCIAL INDUSTRY REGULATORY
  AUTHORITY, INC.,

                          Defendant.



             MOTION AND STATEMENT OF POINTS AND AUTHORITIES
                    OF DEFENDANT FINANCIAL INDUSTRY
                   REGULATORY AUTHORITY, INC. (FINRA)
             FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

          Defendant Financial Industry Regulatory Authority, Inc. ("FINRA") hereby moves for a

30-day extension of time to answer or otherwise respond to the complaint, and for grounds

states:

          1. FINRA was served with the Complaint by hand delivery on the afternoon of Friday,

             December 21, 2018. Declaration of Terri L. Reicher (“Reicher Decl.”) at ⁋ 2.

          2. FINRA closed early on Monday, December 24 and Monday, December 31, and was

             closed completely on Tuesday, December 25 and Tuesday, January 1. Due to the

             holiday closures and shortened hours, virtually all of FINRA’s counsel and senior
  Case 1:18-cv-02973-CRC Document 8 Filed 01/09/19 Page 2 of 5




   management were out of the office until Wednesday, January 2, 2019. Reicher Decl.

   at ⁋⁋ 2-3.

3. Pursuant to LCvR 7(m), FINRA made the following good faith attempts to confer

   with Scottsdale’s counsel.

4. On Wednesday, January 2, counsel for FINRA Terri Reicher telephoned and emailed

   plaintiff’s counsel Joseph Smith to request a 30-day extension of time from January

   11, 2019 to February 11, 2019. Reicher Decl. at ⁋ 4 and Exhibit A thereto.

5. Mr. Smith responded via email, stating that he would need to consult with his client.

   Reicher Decl. at ⁋ 5, Exhibit B.

6. On Thursday, January 3, Mr. Smith emailed Ms. Reicher and advised that his client

   would grant only a 2-week extension to January 25, 2019. Reicher Decl. at ⁋ 6,

   Exhibit C.

7. Ms. Reicher immediately responded that FINRA sought the full 30 days, given the

   timing of the service just before the year-end holidays, and noting that the Complaint

   does not request immediate action or injunctive relief. Ms. Reicher also advised Mr.

   Smith that if agreement could not be reached, FINRA would be required to seek relief

   from the Court, and she asked Mr. Smith to advise FINRA whether his client would

   agree to the 30-day extension. Reicher Decl. at ⁋ 7, Exhibit D.

8. On Monday, January 7, Ms. Reicher emailed Mr. Smith again, requesting a response

   to FINRA’s request for the full 30-day extension, and advising him that FINRA

   would assume that he continued to oppose FINRA’s request if he did not respond by




                                        2
  Case 1:18-cv-02973-CRC Document 8 Filed 01/09/19 Page 3 of 5




   close of business Tuesday, January 8. Ms. Reicher also offered to confer with Mr.

   Smith if he preferred a telephone call to email. Reicher Decl. at ⁋ 8, Exhibit E.

9. On the afternoon of January 8, Mr. Smith advised FINRA that his client would not

   agree to the 30-day extension. Reicher Decl. at ⁋ 9 and Exhibit F.

10. FINRA’s request for a 30-day extension is reasonable for the following reasons:

       a. Plaintiff’s timing of service of the Complaint—on the Friday afternoon before

           the Christmas holiday, when it could be presumed that many attorneys would

           be absent and offices would be closed—had the effect of cutting almost two

           weeks off FINRA’s time to review and respond. Reicher Decl. at ⁋ 10(a).

       b. The Complaint does not seek any injunctive relief—temporary or

           permanent—so the requested 30-day extension will not impact the case in any

           material way. Although Plaintiff’s Complaint is framed only as a single-count

           breach of contract claim, it presents serious questions under federal law and

           requests relief that fundamentally changes how FINRA is governed and

           regulates the securities industry, all of which requires careful briefing. FINRA

           functions pursuant to a mandate of the Securities Exchange Act of 1934

           (“Exchange Act”) and operates under the supervision of the Securities and

           Exchange Commission, which approved FINRA’s governance structure being

           challenged in this case. In fact, on almost the same day that Scottsdale filed

           the Complaint, it also filed a Petition for Rulemaking with the SEC, seeking

           much of the same relief it seeks from this Court. Reicher Decl. at ⁋ 10(b).




                                         3
            Case 1:18-cv-02973-CRC Document 8 Filed 01/09/19 Page 4 of 5




               c. Because of these and other legal issues, FINRA intends to move to dismiss the

                  Complaint. This Motion will make a number of legal arguments that require

                  detailed briefing. Given the issues that Scottsdale has raised, and the

                  fundamental changes Scottsdale requests in FINRA’s governance structure,

                  combined with service just before the year-end holidays, a 30-day extension is

                  reasonable, and should be granted by this Court. Reicher Decl. at ⁋ 10(c).

       WHEREFORE, Defendant FINRA respectfully requests an extension of the time for

FINRA to answer, move or otherwise plead in response to the Complaint until Monday, February

11, 2019.


DATED:         January 9, 2019
               Washington, D.C.

                                            FINANCIAL INDUSTRY REGULATORY
                                            AUTHORITY, INC.

                                            By:         /s/ Terri L. Reicher       ______
                                                            Terri L. Reicher


                                            By:______/s/ Timothy W. Mountz________
                                            Timothy W. Mountz (Application pending)


                                            FINANCIAL INDUSTRY REGULATORY
                                            AUTHORITY, INC.
                                            1735 K St., N.W.
                                            Washington, D.C. 20006
                                            Telephone: (202) 728-8967
                                            Terri.Reicher@finra.org



                                            ATTORNEYS FOR DEFENDANT FINANCIAL
                                            INDUSTRY REGULATORY AUTHORITY, INC.



                                                4
         Case 1:18-cv-02973-CRC Document 8 Filed 01/09/19 Page 5 of 5




                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this 9thth day of January, 2019, I filed a copy of the

foregoing Motion for Extension of Time, with accompanying Declaration of Terri L. Reicher,

proposed Order and FINRA’s Disclosure of Corporate Affiliations and Financial Interests with

the Court’s ECF system.


                                           By:              /s/ Terri L. Reicher
                                                               Terri L. Reicher




                                              5
